Exhibit 10.15

 

 

 

AMENDED AND RESTATED

STOCKHOLDERS AGREEMENT

BY AND AMONG

COMMSCOPE HOLDING COMPANY, INC.,

THE MANAGEMENT STOCKHOLDERS

AND

CARLYLE-COMMSCOPE HOLDINGS, L.P.

2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         

Page

  SECTION I.   

DEFINITIONS

     1    1.1    Drafting Conventions; No Construction Against Drafter      1   
1.2    Defined Terms      2    SECTION II.   

REPRESENTATIONS AND WARRANTIES

     4    2.1    Representations and Warranties of the Management Stockholders
     4    2.2    Representations and Warranties of the Initial Carlyle
Stockholder      4    2.3    Representations and Warranties of Company      4   
SECTION III.   

BOARD MATTERS

     5    3.1    Board of Directors      5    3.2    Committees of the Board of
Directors      6    3.3    Proxies      7    3.4    Additional Management
Provisions      7    3.5    Company      7    SECTION IV.   

MISCELLANEOUS PROVISIONS

     8    4.1    Information and Access Rights      8    4.2    Confidentiality
     9    4.3    Reliance      10    4.4    Legend on Securities      10    4.5
   Access to Agreement; Amendment and Waiver; Actions of the Board      11   
4.6    Notices      11    4.7    Counterparts      12    4.8    Remedies;
Severability      12    4.9    Entire Agreement; Consent to Amendment and
Restatement      12    4.10    Termination      13    4.11    Governing Law     
13    4.12    Successors and Assigns; Beneficiaries      13    4.13    Consent
to Jurisdiction; WAIVER OF JURY TRIAL      13    4.14    Further Assurances;
Company Logo      14    4.15    Regulatory Matters      14    4.16   
Inconsistent Agreements      14    4.17    Effectiveness of Amendment and
Restatement      14   

EXHIBIT

Exhibit A: Form of Joinder Agreement

SCHEDULE

Schedule A: Management Stockholders

 

i



--------------------------------------------------------------------------------

AMENDED AND RESTATED

STOCKHOLDERS AGREEMENT

This Amended and Restated Stockholders Agreement (this “Agreement”) is made as
of October 24, 2013 by and among CommScope Holding Company, Inc., a Delaware
corporation (“Company”), the individuals identified on Schedule A as Management
Stockholders (collectively, the “Management Stockholders”), Carlyle-CommScope
Holdings, L.P. (the “Initial Carlyle Stockholder”), and any other stockholder
who from time to time becomes party to this Agreement by execution of a joinder
agreement substantially in the form of Exhibit A (a “Joinder Agreement”). For
purposes of this Agreement, a stockholder who joins this Agreement pursuant to a
Joinder Agreement shall be included in the term “Management Stockholder” or
“Carlyle Stockholder” as specified in the applicable Joinder Agreement.

RECITALS

A. In connection with the transactions contemplated by the Merger Agreement,
Company entered into a Stockholders Agreement, dated January 14, 2011 (the
“Original Agreement”), with certain of its stockholders as of that date, and
certain stockholders subsequently became parties to the Original Agreement
pursuant to the execution of Joinder Agreements.

B. Company is proposing to consummate an initial public offering of its capital
stock (the “Initial Public Offering”).

C. In accordance with Section 8.3 of the Original Agreement, Company, the
Investor Majority Interest (as defined in the Original Agreement) and the
Management Stockholders holding at least a majority of the Shares held by the
Management Stockholders desire to amend and restate the Original Agreement in
its entirety as provided herein, effective upon the effective date of the
registration statement relating to the Initial Public Offering (the “Effective
Date”).

D. The Board of Directors of Company (the “Board of Directors”) has approved
this amendment and restatement of the Original Agreement.

E. The parties hereto desire to agree upon the respective rights and obligations
after the Effective Date with respect to the securities of Company now or
hereafter outstanding and held by the parties to this Agreement and certain
matters with respect to their investment in Company.

AGREEMENT

Now therefore, in consideration of the foregoing, and the mutual agreements and
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

SECTION I. DEFINITIONS

1.1 Drafting Conventions; No Construction Against Drafter.

(a) The headings in this Agreement are provided for convenience and do not
affect its meaning. The words “include,” “includes” and “including” are to be
read as if they were followed by the phrase “without limitation.” Unless
specified otherwise, any reference to an agreement means that agreement as
amended or supplemented, subject to any restrictions on amendment contained in
such agreement. Unless specified otherwise, any reference to a statute or
regulation means that statute or regulation as amended or supplemented from time
to time and any corresponding provisions of successor

 

1



--------------------------------------------------------------------------------

statutes or regulations. If any date specified in this Agreement as a date for
taking action falls on a day that is not a business day, then that action may be
taken on the next business day. Unless specified otherwise, the words “party”
and “parties” refer only to a party named in this Agreement or one who joins
this Agreement as a party pursuant to the terms hereof.

(b) The language used in this Agreement shall be deemed to be the language
chosen by the parties to express their mutual intent. If an ambiguity or
question of intent or interpretation arises, this Agreement is to be construed
as if drafted jointly by the parties and there is to be no presumption or burden
of proof or rule of strict construction favoring or disfavoring any party
because of the authorship of any provision of this Agreement.

1.2 Defined Terms. The following capitalized terms, as used in this Agreement,
shall have the meanings set forth below.

“Affiliate” shall mean with respect to any specified Person, any other Person
which, directly or indirectly, controls, is controlled by or is under common
control with the specified Person, including any partner, officer, director or
member of the specified Person and, if the specified Person is a venture capital
fund, any investment fund now or hereafter managed by, or which is controlled by
or is under common control with, one or more general partners of the specified
Person. For the purposes of this definition, “control” (including, with its
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct, or cause the direction of the management
and policies of such Person, whether through the ownership of securities, by
contract or otherwise.

“Bylaws” shall mean Company’s amended and restated bylaws in effect as of the
Effective Date, as amended from time to time.

“Carlyle Stockholders” means (i) the Initial Carlyle Stockholder and (ii) any
Permitted Transferee or Affiliate of the Initial Carlyle Stockholder (other than
a Portfolio Company) which is issued Common Stock or becomes the beneficial
owner of any Common Stock or is Transferred any Common Stock by any other
Person.

“Carlyle Majority Interest” shall mean, at any given time, the Carlyle
Stockholders holding a majority of the outstanding Shares held at that specified
time by all Carlyle Stockholders.

“Charter” shall mean Company’s amended and restated certificate of incorporation
in effect as of the Effective Date, as amended from time to time.

“Common Stock” shall mean the common stock, par value $0.01 per share, of
Company, together with any shares of stock or other securities issued or
issuable with respect thereto (whether by way of a stock dividend or stock split
or in exchange for or in replacement or upon conversion of such shares or
otherwise in connection with a combination of shares, recapitalization, merger,
consolidation or other corporate reorganization).

“CommScope” shall mean CommScope, Inc., a Delaware corporation and a wholly
owned subsidiary of Company.

“Company” shall have the meaning set forth in the preamble and shall include any
successor thereto.

“Director” shall mean a member of the Board of Directors.

 

2



--------------------------------------------------------------------------------

“Exchange Act” shall mean the Securities Exchange Act of 1934 and the rules and
regulations thereunder.

“GAAP” means generally accepted accounting principles, as in effect in the
United States of America from time to time.

“Merger Agreement” shall mean the Agreement and Plan of Merger dated October 26,
2010 by and among CommScope, Company and Cedar I Merger Sub, Inc., a Delaware
corporation.

“Necessary Action” shall mean, with respect to a specified result, all actions
(to the extent such actions are permitted by law and, in the case of any action
by Company that requires a vote or other action on the part of the Board of
Directors, to the extent such action is consistent with the fiduciary duties
that the Board of Directors may have in such capacity) necessary or desirable to
cause such result, including (i) attending meetings in person or by proxy for
purposes of obtaining a quorum, (ii) voting or providing a written consent or
proxy with respect to Shares, (iii) causing the adoption of resolutions and
amendments to the organizational documents of Company, (iv) executing agreements
and instruments and (v) making, or causing to be made, with governmental,
administrative or regulatory authorities, all filings, registrations or similar
actions that are required to achieve such result.

“Permitted Transferee” shall mean (i) in the case of any Stockholder that is not
an individual, any Affiliate of such Stockholder, (ii) in the case of the
Carlyle Stockholder, any director, officer or employee of any Affiliate of such
Carlyle Stockholder, (iii) in the case of a Stockholder that is a limited
partnership or limited liability company, any member or general or limited
partner of such Stockholder that is the transferee of Shares pursuant to a pro
rata distribution of Shares by such Stockholder to its partners or members, as
applicable, that is contractually required by the terms of such Stockholder’s
limited partnership or limited liability company agreement in connection with
the dissolution and winding up of such Stockholder and (iv) in the case of any
Management Stockholder to (A) (x) such Person’s spouse and such Person’s and his
or her spouse’s respective grandparents, parents, siblings, children or
descendants, whether by blood, marriage or adoption, (y) any trust of which such
Person is the trustee or settler or donor and which is established solely for
the benefit of any of the foregoing individuals and whose terms are not
inconsistent with the terms of this Agreement, or (z) any partnership, whose
general partner(s) and limited partner(s) (if any) consist solely of one or more
Persons identified in this clause (iv)(A) or (B) upon the death of any
Management Stockholder or previous Permitted Transferee of any such Person,
Transfers to such Person’s or Transferee’s estate, heirs, executors or
administrators or to a trust under such Person’s or Transferee’s will, or
Transfers between such Person or Transferee and such Person’s or Transferee’s
guardian or conservator; provided, however, that in no event shall (A) Company
or any of its Subsidiaries or (B) any “portfolio company” (as such term is
customarily used among institutional investors) of any Stockholder or any entity
controlled by any portfolio company of any Stockholder constitute a “Permitted
Transferee”.

“Person” shall mean an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
government (or agency or political subdivision thereof) or any other entity or
group (as defined in Section 13(d) of the Exchange Act).

“Public Offering” shall mean a public offering and sale of Common Stock for cash
pursuant to an effective registration statement under the Securities Act.

“Registration Rights Agreement” shall mean that certain Registration Rights
Agreement dated as of January 14, 2011 by and among Company, the Initial Carlyle
Stockholder and the Management Stockholders.

 

3



--------------------------------------------------------------------------------

“Securities Act” shall mean the Securities Act of 1933 and the rules and
regulations thereunder.

“Shares” shall mean, at any time, (i) Common Stock and (ii) any other equity
securities now or hereafter issued by Company, together with any options thereon
and any other shares of stock or other securities issued or issuable with
respect thereto (whether by way of a stock dividend, stock split or in exchange
for or in replacement or upon conversion of such shares or otherwise in
connection with a combination of shares, recapitalization, merger, consolidation
or other corporate reorganization).

“Stockholders” means the Management Stockholders and the Carlyle Stockholders.

“Transfer” means any direct or indirect transfer, donation, sale, assignment,
pledge, hypothecation, grant of a security interest in or other disposal or
attempted disposal of all or any portion of a security, any interest or rights
in a security, or any rights under this Agreement.

“Transferee” means the recipient of a Transfer.

SECTION II. REPRESENTATIONS AND WARRANTIES

2.1 Representations and Warranties of the Management Stockholders. Each of the
Management Stockholders hereby individually represents, warrants and covenants
to Company and the Carlyle Stockholders as follows: (a) such Person has full
legal capacity to enter into this Agreement and perform its obligations
hereunder; (b) this Agreement constitutes the valid and binding obligation of
such Person enforceable against such Person in accordance with its terms; and
(c) the execution, delivery and performance by such Person of this Agreement
does not and will not: (i) violate any laws, rules or regulations of the United
States or any state or other jurisdiction applicable to such Person, or require
such Person to obtain any approval, consent or waiver of, or to make any filing
with, any Person that has not been obtained or made; or (ii) constitute a breach
of or default under any material agreement to which such Person is a party.

2.2 Representations and Warranties of the Initial Carlyle Stockholder. The
Initial Carlyle Stockholder hereby represents, warrants and covenants to Company
and the Management Stockholders as follows: (a) the Initial Carlyle Stockholder
has full limited partnership power and authority to enter into this Agreement
and perform its obligations hereunder; (b) this Agreement constitutes the valid
and binding obligation of the Initial Carlyle Stockholder enforceable against it
in accordance with its terms; and (c) the execution, delivery and performance by
the Initial Carlyle Stockholder of this Agreement: (i) does not and will not
violate any laws, rules or regulations of the United States or any state or
other jurisdiction applicable to such Initial Carlyle Stockholder, or require
the Initial Carlyle Stockholder to obtain any approval, consent or waiver of, or
to make any filing with, any Person that has not been obtained or made; and
(ii) does not constitute a breach of or default under any material agreement to
which the Initial Carlyle Stockholder is a party.

2.3 Representations and Warranties of Company. Company hereby represents,
warrants and covenants to the Stockholders as follows: (a) Company has full
corporate power and authority to enter into this Agreement and perform its
obligations hereunder; (b) this Agreement constitutes the valid and binding
obligation of Company enforceable against it in accordance with its terms; and
(c) the execution, delivery and performance by Company of this Agreement:
(i) does not and will not violate any laws, rules or regulations of the United
States or any state or other jurisdiction applicable to Company, or require
Company to obtain any approval, consent or waiver of, or to make any filing
with, any Person that has not been obtained or made; and (ii) does not and will
not result in a breach of, constitute a default under, accelerate any obligation
under or give rise to a right of termination of any indenture or loan or credit
agreement or any other material agreement, contract, instrument, mortgage, lien,
lease, permit,

 

4



--------------------------------------------------------------------------------

authorization, order, writ, judgment, injunction, decree, determination or
arbitration award to which Company is a party or by which the property of
Company is bound or affected, or result in the creation or imposition of any
mortgage, pledge, lien, security interest or other charge or encumbrance on any
of the assets or properties of Company.

SECTION III. BOARD MATTERS

3.1 Board of Directors. From and after the first business day after the
Effective Date:

(a) Rights to Designate. Each Stockholder hereby agrees to vote, or cause to be
voted, all of its Shares, at any annual or special meeting, by written consent,
or otherwise, and will take all Necessary Actions within such Stockholder’s
control, and Company will take all Necessary Actions within its control, to
cause the authorized number of directors on the Board of Directors to be
established and remain at eleven (11), or such other number approved pursuant to
the terms of this Agreement, and to elect or appoint or cause to be elected or
appointed to the Board of Directors and cause to be continued in office:

(i) nine (9) designees of the Carlyle Stockholders constituting a Carlyle
Majority Interest (the “Investor Designees”); provided, that (A) the number of
Investor Designees to be designated by the Carlyle Majority Interest (on behalf
of the Carlyle Stockholders) shall be reduced to six (6) Directors at such time
as the Carlyle Stockholders in the aggregate hold less than thirty-five percent
(35%) of the then outstanding shares of Common Stock, (B) the number of Investor
Designees to be designated by the Carlyle Majority Interest (on behalf of the
Carlyle Stockholders) shall be reduced to four (4) Directors at such time as the
Carlyle Stockholders in the aggregate hold less than twenty-five percent
(25%) of the then outstanding shares of Common Stock, (C) the number of Investor
Designees to be designated by the Carlyle Majority Interest (on behalf of the
Carlyle Stockholders) shall be reduced to two (2) Directors at such time as the
Carlyle Stockholders in the aggregate hold less than fifteen percent (15%) of
the then outstanding shares of Common Stock, and (D) the Carlyle Stockholders
shall have no right to designate any members of the Board of Directors pursuant
to this Section 3.1(a)(i) at such time as the Carlyle Stockholders in the
aggregate hold less than five percent (5%) of the then-outstanding shares of
Common Stock;

(ii) the senior ranking executive officer of Company and its subsidiaries, who
initially, and for so long as he is Company’s Chief Executive Officer, shall be
Marvin S. Edwards, Jr. and, for so long as he serves as a Director, Marvin S.
Edwards, Jr. shall serve on the Board of Directors of CommScope;

(iii) Frank M. Drendel for so long as he is employed by CommScope pursuant to
that certain Employment Agreement dated as of the January 14, 2011 between him
and CommScope, and he shall serve as the Non-Executive Chairman of the Board;
and

(iv) each additional designee shall be filled as provided in the Charter and
Bylaws.

Company shall cause the individuals designated in accordance with Section 3.1(a)
to be nominated for election to the Board of Directors, shall solicit proxies in
favor thereof, and at each meeting of the stockholders of Company at which
directors of Company are to be elected, shall recommend that the stockholders of
Company elect to the Board of Directors each such individual nominated for
election at such meeting.

 

5



--------------------------------------------------------------------------------

(b) Initial Investor Designees. The initial Investor Designees pursuant to the
provisions of Section 3.1(a)(i) shall be Claudius E. Watts IV, Marco
DeBenedetti, Stephen C. Gray, L. William Krause, Campbell R. Dyer, Peter J.
Clare and Timothy T. Yates. Any remaining undesignated Investor Designees shall
be designated by the Carlyle Majority Interest at such time as they shall
determine.

(c) Removal and Replacement.

(i) Any Person or group of Persons entitled to designate a Director may remove
such designee by sending a written notice to Company’s Secretary stating the
name of the designee to be removed from the Board of Directors (the “Removal
Notice”) and, upon receipt of such notice by Company’s Secretary, such designee
shall be deemed to have resigned from the Board of Directors (and such a
designee shall only be removed in such manner), and each Stockholder hereby
agrees to vote, at any annual or special meeting, by written consent, or
otherwise, all Shares and will take all Necessary Actions within such
Stockholder’s control to effect such removal.

(ii) If at any time any Director ceases to serve on the Board of Directors
(whether due to death, disability, resignation, removal or otherwise), the
Person or Persons that designated or nominated such Director pursuant to
Section 3.1(a) shall designate or nominate a successor to fill the vacancy
created thereby on the terms and subject to the conditions of Section 3.1(a).
Each Stockholder hereby agrees to vote, or cause to be voted, all of its Shares,
and will take all Necessary Actions within such Stockholder’s control, and
Company will take all Necessary Actions within its control, to cause the
designated successor to be elected to fill such vacancy. In the event that the
Carlyle Stockholders do not, pursuant to Section 3.1(a), have the right to
designate an individual to fill such vacancy, then such vacancy shall be filled
as provided in the Charter and the Bylaws.

(iii) In the event that the Carlyle Stockholders cease to have the right to
designate an individual to serve as a Director pursuant to Section 3.1(a),
(i) that number of Directors for which the Carlyle Stockholders cease to have
the right to designate to serve as a Director shall resign immediately (provided
that the Carlyle Majority Interest shall have the authority to select which such
particular Director or Directors will resign) or each Stockholder shall take all
Necessary Actions within its control to cause the removal of such individual,
including voting all Shares in favor of, or executing a written consent
authorizing, such removal, and (ii) the vacancy created by such resignation or
removal shall be filled as provided in the Charter and the Bylaws.

(d) Expenses. Each Director shall be entitled to reimbursement from Company for
his or her reasonable out-of-pocket expenses (including travel) incurred in
attending any meeting of the Board of Directors or any committee thereof or
governing body of any subsidiary of Company or any committee thereof.

3.2 Committees of the Board of Directors. From and after the Effective Date,
Company shall, and each Stockholder shall use its reasonable best efforts to,
cause the Board of Directors to maintain the following committees: (a) an Audit
Committee, (b) a Compensation Committee, (c) any other committee needed to
comply with applicable laws and regulations and (d) any other committee as the
Board of Directors shall determine in its discretion. Each committee shall be
comprised of at least three members of the Board and shall have the
responsibilities described below and in resolutions of the Board creating such
committee. Each committee of the Board of Directors shall include at least two
(2) Investor Designees (or, as applicable, such smaller number of Investor
Designees as is then serving on the

 

6



--------------------------------------------------------------------------------

Board of Directors); provided that the right of any such Investor Designee to
serve on a committee shall be subject to Company’s obligation to comply with any
applicable independence requirements of a national securities exchange upon
which Company’s Common Stock is listed to which it is then subject.

3.3 Proxies. Each Stockholder hereby appoints the Initial Carlyle Stockholder
(or, if the Initial Carlyle Stockholder no longer owns any Shares, such other
Carlyle Stockholder (so long as the Carlyle Stockholders have rights hereunder)
that is, from time to time, designated by the Carlyle Majority Interest), as its
proxy to vote such Stockholder’s Shares, whether at a meeting or by written
consent, in accordance with such Stockholder’s agreements contained in this
Agreement. The power and authority to exercise the proxy granted hereby shall be
exercised if and only if the matter to be voted on has been approved by the
Carlyle Majority Interest and shall be exercised on terms consistent with such
approval. The proxy granted hereby is irrevocable and coupled with an interest
sufficient in law to support an irrevocable power. The Initial Carlyle
Stockholder (or other Carlyle Stockholder appointed as the proxy as described in
this Section 3.3) agrees that such proxy shall only be voted in a manner not
inconsistent with this Agreement.

3.4 Additional Management Provisions.

(a) Each Stockholder and Company agrees and acknowledges that, subject to
applicable law, the Investor Designees designated by the Carlyle Majority
Interest may share confidential, non-public information about Company and its
subsidiaries with the Carlyle Stockholders.

(b) The Stockholders and Company hereby agree, notwithstanding anything to the
contrary in any other agreement or at law or in equity, that, to the maximum
extent permitted by law, when the Carlyle Stockholders take any action under
this Agreement to give or withhold its consent, the Carlyle Stockholders shall
have no duty (fiduciary or other) to consider the interests of Company or the
other Stockholders and may act exclusively in its own interest and shall have
only the duty to act in good faith; provided, however, that the foregoing shall
in no way affect the obligations of the parties hereto to comply with the
provisions of this Agreement.

(c) The provisions of this Agreement shall be controlling if any such provisions
or the operation thereof conflict with the provisions of Company’s bylaws. Each
of the parties covenants and agrees to take all Necessary Actions within its
control to ensure that the Charter and Bylaws do not, at any time, conflict with
the provisions of this Agreement.

(d) For so long as Company qualifies as a “controlled company” under the
applicable listing standards then in effect, Company will elect to be a
“controlled company” for purposes of such applicable listing standards, and will
disclose in its annual meeting proxy statement that it is a “controlled company”
and the basis for that determination. Company and the Stockholders acknowledge
and agree that, as of the date of this Agreement, Company is a “controlled
company.” After Company ceases to qualify as a “controlled company” under
applicable listing standards then in effect, the Carlyle Stockholders
acknowledge that a sufficient number of their designees will be required to
qualify as “independent directors” to ensure that the Board complies with such
applicable listing standards in the time periods required by the applicable
listing standards then in effect, and shall discuss and use commercially
reasonable efforts to agree upon appropriate changes to their designees
consistent with the foregoing.

3.5 Company. Company will not give effect to any action by any Stockholder which
is in contravention of this Section III.

 

7



--------------------------------------------------------------------------------

SECTION IV. MISCELLANEOUS PROVISIONS

4.1 Information and Access Rights.

(a) Available Financial Information. Upon written request, Company will deliver,
or will cause to be delivered, to each Carlyle Stockholder (until such time as
such Carlyle Stockholder shall cease to own any Shares):

(i) as soon as available after the end of each month and in any event within 30
days thereafter, a consolidated balance sheet of Company and its subsidiaries as
of the end of such month and consolidated statements of operations, income, cash
flows, retained earnings and stockholders’ equity of Company and its
subsidiaries, for each month and for the current fiscal year of Company to date,
prepared in accordance with GAAP (subject to normal year-end audit adjustments
and the absence of notes thereto), together with a comparison of such statements
to the corresponding periods of the prior fiscal year and to Company’s business
plan then in effect and approved by the Board of Directors;

(ii) an annual budget, a business plan and financial forecasts for Company for
the fiscal year of Company (the “Annual Budget”), no later than three
(3) business days after the approval thereof by the Board of Directors (but no
later than March 31 of such fiscal year), in such manner and form as approved by
the Board of Directors, which shall include at least a projection of income and
a projected cash flow statement for each fiscal quarter in such fiscal year and
a projected balance sheet as of the end of each fiscal quarter in such fiscal
year, in each case prepared in reasonable detail, with appropriate presentation
and discussion of the principal assumptions upon which such budgets and
projections are based, which shall be accompanied by the statement of the chief
executive officer or chief financial officer or equivalent officer of Company to
the effect that such budget and projections are based on reasonable and good
faith estimates and assumptions made by the management of Company for the
respective periods covered thereby; it being recognized by such holders that
such budgets and projections as to future events are not to be viewed as facts
and that actual results during the period or periods covered by them may differ
from the projected results. Any material changes in such Annual Budget shall be
delivered to the Carlyle Stockholders as promptly as practicable after such
changes have been approved by the Board of Directors;

(iii) as soon as available after the end of each fiscal year of Company, and in
any event within 90 days thereafter, (A) the annual financial statements
required to be filed by Company pursuant to the Exchange Act or (B) a
consolidated balance sheet of Company and its subsidiaries as of the end of such
fiscal year, and consolidated statements of income, retained earnings and cash
flows of Company and its subsidiaries for such year, prepared in accordance with
GAAP and setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and accompanied by the opinion of
independent public accountants of recognized national standing selected by
Company, and a Company-prepared comparison to Company’s Annual Budget for such
year as approved by the Board of Directors (the “Annual Financial Statements”);
and

(iv) as soon as available after the end of the first, second and third quarterly
accounting periods in each fiscal year of Company, and in any event within 45
days thereafter, (A) the quarterly financial statements required to be filed by
Company pursuant to the Exchange Act or (B) a consolidated balance sheet of
Company and its subsidiaries as of the end of each such quarterly period, and
consolidated statements of income, retained earnings and cash flows of Company
and its subsidiaries for such period and for the current fiscal year to date,
prepared in

 

8



--------------------------------------------------------------------------------

accordance with GAAP (subject to normal year-end audit adjustments and the
absence of notes thereto) and setting forth in comparative form the figures for
the corresponding periods of the previous fiscal year and to Company’s Annual
Budget then in effect as approved by the Board of Directors, all of the
information to be provided pursuant to this Section 4.1(a)(iv) in reasonable
detail and certified by the principal financial or accounting officer of
Company.

In addition to the foregoing, the Company covenants and agrees to provide
periodic updates to each Carlyle Stockholder during the course of the
preparation of the Annual Budget and to keep the Carlyle Stockholders reasonably
informed as to its progress, status and the budgeted items set forth therein.
Notwithstanding anything to the contrary in Section 4.1(a), Company’s
obligations thereunder shall be deemed satisfied to the extent that such
information is provided by (A) providing the financial statements of any
wholly-owned subsidiary of Company to the extent such financial statements
reflect the entirety of the operations of the business or (B) in the case of
Section 4.1(a)(iii) and Section 4.1(a)(iv), filing such financial statements of
Company or any wholly-owned subsidiary of Company whose financial statements
satisfy the requirements of clause (A), as applicable, with the Securities and
Exchange Commission on EDGAR or in such other manner as makes them publicly
available. Company’s obligation to furnish the materials described in
Section 4.1(a)(i), Section 4.1(a)(iii) and Section 4.1(a)(iv), shall be
satisfied so long as it transmits such materials to the requesting Carlyle
Stockholders within the time periods specified therein, notwithstanding that
such materials may actually be received after the expiration of such periods.

(b) Other Information. Company covenants and agrees to deliver to each Carlyle
Stockholder, upon written request, until such time as such Carlyle Stockholder
shall cease to own any Shares, with reasonable promptness, such other
information and data (including such information and reports made available to
any lender of Company or any of its subsidiaries under any credit agreement or
otherwise) with respect to Company and each of its subsidiaries as from time to
time may be reasonably requested by any such Carlyle Stockholder. Each such
Carlyle Stockholder, until such time as such Carlyle Stockholder shall cease to
own any Shares, shall have access to such other information concerning Company’s
business or financial condition and Company’s management as may be reasonably
requested, including such information as may be necessary to comply with
regulatory, tax or other governmental filings.

(c) Access. Company shall, and shall cause its subsidiaries, officers,
directors, employees, auditors and other agents to (a) afford the Carlyle
Stockholders and their officers, employees, auditors and other agents, during
normal business hours and upon reasonable notice, at all reasonable times to
Company’s and its subsidiaries’ officers, employees, auditors, legal counsel,
properties, offices, plants and other facilities and to all books and records,
and (b) afford the Carlyle Stockholders and their officers, employees, auditors
and other agents the opportunity to discuss the affairs, finances and accounts
of Company and its subsidiaries with their respective officers from time to time
as each such Carlyle Stockholder may reasonably request, in each case, until
such time as such Carlyle Stockholder shall cease to own any Shares.

4.2 Confidentiality. Each Stockholder agrees that it will keep confidential and
will not disclose, divulge or use for any purpose, other than to monitor its
investment in Company and its subsidiaries, any confidential information
obtained from Company, unless such confidential information (a) is known or
becomes known to the public in general (other than as a result of a breach of
any confidentiality obligation by such Stockholder or its affiliates), (b) is or
has been independently developed or conceived by such Stockholder without use of
Company’s confidential information or (c) is or has been made known or disclosed
to such Stockholder by a third party (other than an Affiliate of such
Stockholder) without a breach of any confidentiality obligations such third
party may have to Company that is known to such Stockholder; provided, that, a
Stockholder may disclose confidential information (i)

 

9



--------------------------------------------------------------------------------

to its attorneys, accountants, consultants and other professional advisors to
the extent necessary to obtain their services in connection with monitoring its
investment in Company, (ii) to any prospective purchaser of any Shares from such
Stockholder as long as such prospective purchaser agrees to be bound by the
provisions of this Section 4.2 as if a Stockholder, (iii) to any Affiliate,
partner, member, limited partners, prospective partners or related investment
fund of such Stockholder and their respective directors, employees, consultants
and representatives, in each case in the ordinary course of business (provided
that the recipients of such Confidential Information are subject to a customary
confidentiality and non-disclosure obligation), (iv) as may be reasonably
determined by such Stockholder to be necessary in connection with such
Stockholder’s enforcement of its rights in connection with this Agreement or its
investment in Company and its subsidiaries, or (v) as may otherwise be required
by law or legal, judicial or regulatory process, provided that such Stockholder
takes reasonable steps to minimize the extent of any required disclosure
described in this clause (v); and provided, further, that the acts and omissions
of any Person to whom such Stockholder may disclose confidential information
pursuant to clauses (i) through (iii) of the preceding proviso shall be
attributable to such Stockholder for purposes of determining such Stockholder’s
compliance with this Section 4.2.

4.3 Reliance. Each covenant and agreement made by a party in this Agreement or
in any certificate, instrument or other document delivered pursuant to this
Agreement is material, shall be deemed to have been relied upon by the other
parties and shall remain operative and in full force and effect after the
Effective Date regardless of any investigation. This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties hereto and their respective successors and permitted assigns.

4.4 Legend on Securities. All certificates representing Shares issued to or
acquired by any of the Stockholders prior to the Effective Date were endorsed as
follows:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A STOCKHOLDERS
AGREEMENT, DATED AS OF JANUARY 14, 2011, AS SUCH AGREEMENT MAY BE AMENDED,
RESTATED OR MODIFIED FROM TIME TO TIME, AND MAY NOT BE TRANSFERRED, SOLD,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT IN ACCORDANCE
WITH THE PROVISIONS THEREOF AND ANY TRANSFEREE OF THESE SECURITIES SHALL BE
SUBJECT TO THE TERMS OF SUCH AGREEMENT. COPIES OF THE FOREGOING AGREEMENT ARE
MAINTAINED WITH THE CORPORATE RECORDS OF THE ISSUER AND ARE AVAILABLE FOR
INSPECTION AT THE PRINCIPAL OFFICES OF THE ISSUER. THE SECURITIES REPRESENTED BY
THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAWS, AND MAY NOT BE OFFERED, SOLD OR
TRANSFERRED EXCEPT PURSUANT TO (I) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES LAWS OR (II) AN APPLICABLE EXEMPTION FROM REGISTRATION THEREUNDER OR
UNDER APPLICABLE STATE SECURITIES LAWS.

In addition to any other legend on the certificates representing Shares held by
Stockholders that Company may deem advisable under the Securities Act and
applicable state securities laws, substantially the following legend must be
typed on each certificate evidencing any of the Shares issued or acquired on or
after the Effective Date and held at any time by any of the Stockholders, and
the shares represented by such certificates shall be subject to the applicable
provisions of this Agreement:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND MAY
NOT BE OFFERED, SOLD OR TRANSFERRED EXCEPT PURSUANT TO (I) AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND IN
COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR (II) AN APPLICABLE EXEMPTION
FROM REGISTRATION THEREUNDER OR UNDER APPLICABLE STATE SECURITIES LAWS.

 

10



--------------------------------------------------------------------------------

4.5 Access to Agreement; Amendment and Waiver; Actions of the Board. For so long
as this Agreement shall be in effect, this Agreement shall be made available for
inspection by any Stockholder at the principal executive offices of Company. Any
party may waive in writing any provision hereof intended for its benefit,
provided, that, in the case of any waiver by Company, such waiver is consented
to in writing by the Carlyle Majority Interest. The holders of a majority of the
Shares held by the Management Stockholders may waive or amend any provision of
this Agreement applicable to the Management Stockholders with the consent of the
Carlyle Majority Interest; provided, however, that if a waiver or amendment (or
portion thereof) would (or would reasonably be expected to) materially and
adversely alter the rights or obligations of any Management Stockholder in a
manner materially different from or disproportionate to the Management
Stockholders granting such consent, then such waiver or amendment (or portion
thereof) shall require the consent of such Management Stockholder whose rights
or obligations would be so materially and adversely altered. No failure or delay
on the part of any party in exercising any right, power or remedy hereunder
shall operate as a waiver thereof. The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to any
party at law or in equity or otherwise. This Agreement may be amended with the
prior written consent of the Carlyle Majority Interest; provided, that any
amendment (or portion thereof) that would (or would reasonably be expected to)
materially and adversely alter the rights or obligations of the Management
Stockholders relative to the Carlyle Stockholders shall require the express
written consent of Management Stockholders holding at least a majority of the
Shares held by the Management Stockholders; provided, further, that if an
amendment (or portion thereof) would (or would reasonably be expected to)
materially and adversely alter the rights or obligations of any Management
Stockholder in a manner materially different from or disproportionate to the
Management Stockholders granting such consent, then such amendment (or portion
thereof) shall require the consent of such Management Stockholder whose rights
or obligations would be so materially and adversely altered. Any consent given
as provided in the preceding sentence shall be binding on all parties. Further,
at any time hereafter, Permitted Transferees or other Persons acquiring Common
Stock in accordance with the terms hereof may be made parties hereto by Company
and treated as “Management Stockholders” and “Stockholders” for all purposes
hereunder by executing a counterpart signature page in the form attached as
Exhibit A hereto, which signature page shall be attached to this Agreement and
become a part hereof without any further action of any other party hereto and
Schedule A may be amended at any time by Company to add such Person as a party
hereto.

4.6 Notices. All notices, requests, demands and other communications provided
for hereunder shall be in writing and mailed (by first class registered or
certified mail, postage prepaid), sent by express overnight courier service, or
delivered to the applicable party at the respective address indicated below:

If to Company:

CommScope Holding Company, Inc.

1100 CommScope Place, SE

Hickory, NC 28602

Attn: General Counsel

 

11



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice):

Carlyle-CommScope Holdings, L.P.

c/o The Carlyle Group

128 South Tryon Street, Suite 1550

Charlotte, NC 28202

Attn: Campbell R. Dyer

If to the Carlyle Stockholders:

Carlyle-CommScope Holdings, L.P.

c/o The Carlyle Group

128 South Tryon Street, Suite 1550

Charlotte, NC 28202

Attn: Campbell R. Dyer

If to any Management Stockholder or any Transferee:

At such Person’s address for notice as set forth in the books and records of
Company, or, as to each of the foregoing, at such other address as shall be
designated by a party in a written notice to other parties complying as to
delivery with the terms of this Section 4.6. All such notices, requests, demands
and other communications shall, when mailed, telegraphed or sent, respectively,
be effective (i) two days after being deposited in the mail or (ii) one day
after being deposited with the express overnight courier service, respectively,
addressed as aforesaid.

4.7 Counterparts. This Agreement may be executed in two or more counterparts,
and delivered via facsimile, .pdf or other electronic transmission, each of
which shall be deemed an original, but all of which together shall constitute
one and the same agreement.

4.8 Remedies; Severability. It is specifically understood and agreed that any
breach of the provisions of this Agreement by any party will result in
irreparable injury to the other parties, that the remedy at law alone will be an
inadequate remedy for such breach, and that, in addition to any other legal or
equitable remedies which they may have, such other parties may enforce their
respective rights by actions for specific performance or injunctive relief (to
the extent permitted at law or in equity). If any one or more of the provisions
of this Agreement, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions contained herein are not to be in any way impaired
thereby, it being intended that all of the rights and privileges of the parties
be enforceable to the fullest extent permitted by law.

4.9 Entire Agreement; Consent to Amendment and Restatement. This Agreement is
intended by the parties as a final expression of their agreement as to the
subject matter hereof and, together with the Registration Rights Agreement and
the Charter, intended to be complete and exclusive statement of the agreement
and understanding of the parties with respect to that subject matter, and
supersedes all prior agreements and undertakings among the parties hereto with
regard to such subject matter, including the Original Agreement. For the
avoidance of doubt, each Stockholder, by execution of this Agreement, hereby
consents to the amendments to (and the amendment and restatement of) the
Original Agreement as set forth herein.

 

12



--------------------------------------------------------------------------------

4.10 Termination. This Agreement shall terminate on the earlier of (i) the
election of the Carlyle Majority Interest or (ii) such date as the Carlyle
Stockholders, in the aggregate, cease to hold any Shares.

4.11 Governing Law. This Agreement is to be construed and enforced in accordance
with the laws of the State of Delaware, without giving effect to its principles
or rules of conflict of laws to the extent such principles or rules are not
mandatorily applicable by statute and would require or permit the application of
the laws of another jurisdiction.

4.12 Successors and Assigns; Beneficiaries. This Agreement shall be binding upon
and inure to the benefit of the parties and the respective successors and
assigns of the parties as contemplated herein and any other Transferee of Common
Stock, and shall also apply to any Common Stock acquired by the Stockholders
after the date hereof; provided, that, except in connection with a Transfer made
to a Permitted Transferee (i) neither this Agreement nor any right arising under
this Agreement may be assigned by any party hereto without the prior written
consent of the Carlyle Majority Interest, and any attempted assignment, without
such consent, will be null and void and (ii) provided that the applicable
Transfer is pursuant to an effective registration statement under the Securities
Act or pursuant to an exemption from registration thereunder (including
transactions under Rule 144, or a successor thereto, promulgated under the
Securities Act), the Transferee shall not be bound by any of the terms and
conditions of this Agreement. Any successor to Company by way of merger or
otherwise must specifically agree to be bound by the terms hereof as a condition
of such succession.

4.13 Consent to Jurisdiction; WAIVER OF JURY TRIAL.

(a) Each of the parties hereto irrevocably and unconditionally consents to the
sole and exclusive jurisdiction of the state and federal courts located in
Wilmington, Delaware to resolve all disputes, claims or controversies arising
out of or relating to this Agreement or any other agreement executed and
delivered pursuant to or in connection with this Agreement or the negotiation,
breach, validity, termination or performance hereof and thereof or the
transactions contemplated hereby and thereby and agrees that it will not bring
any such action in any court other than the federal or state courts located in
Wilmington, Delaware. Each party further irrevocably waives any objection to
proceeding in such courts based upon lack of personal jurisdiction or to the
laying of venue in such courts and further irrevocably and unconditionally
waives and agrees not to make a claim that such courts are an inconvenient
forum. Each of the parties hereto hereby consents to service of process by
registered mail at the address to which notices are to be given as provided in
Section 4.6. Each of the parties hereto agrees that its or his submission to
jurisdiction and its or his consent to service of process by mail is made for
the express benefit of the other parties hereto. The choice of forum set forth
in this Section shall not be deemed to preclude the enforcement of any judgment
of a Delaware federal or state court, or the taking of any action under this
Agreement to enforce such a judgment, in any other appropriate jurisdiction.

(b) EACH PARTY TO THIS AGREEMENT WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM BROUGHT BY ANY OF THEM AGAINST THE OTHER ARISING OUT OF OR IN
ANY WAY CONNECTED WITH THIS AGREEMENT, OR ANY OTHER AGREEMENTS EXECUTED AND
DELIVERED PURSUANT TO OR IN CONNECTION HEREWITH OR THE NEGOTIATION, BREACH,
VALIDITY, TERMINATION OR PERFORMANCE HEREOF AND THEREOF OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY. FURTHER, (I) NO PARTY TO THIS AGREEMENT SHALL
SEEK A JURY TRIAL IN ANY SUCH ACTION AND (II) NO PARTY WILL SEEK TO CONSOLIDATE
ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EACH PARTY TO THIS
AGREEMENT CERTIFIES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT

 

13



--------------------------------------------------------------------------------

OR INSTRUMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS SET
FORTH ABOVE IN THIS SECTION 4.13. NO PARTY HAS IN ANY WAY AGREED WITH OR
REPRESENTED TO ANY OTHER PARTY THAT THE PROVISIONS OF THIS SECTION WILL NOT BE
FULLY ENFORCED IN ALL INSTANCES.

4.14 Further Assurances; Company Logo. At any time or from time to time after
the Effective Date, the parties hereto agree to cooperate with each other, and
at the request of any other party, to execute and deliver any further
instruments or documents and to take all such further action as any other party
may reasonably request in order to evidence or effectuate the provisions of this
Agreement and to otherwise carry out the intent of the parties hereunder.
Company hereby grants the Carlyle Stockholders and their respective Affiliates
permission to use Company’s and its subsidiaries’ name and logo in marketing
materials.

4.15 Regulatory Matters. Company shall and shall cause its subsidiaries to keep
the Carlyle Stockholders informed, on a current basis, of any events,
discussions, notices or changes with respect to any criminal or regulatory
investigation or action involving Company or any of its subsidiaries, so that
the Carlyle Stockholders and their respective Affiliates will have the
opportunity to take appropriate steps to avoid or mitigate any regulatory
consequences to them that might arise from such investigation or action.

4.16 Inconsistent Agreements. Neither Company nor any Stockholder shall enter
into any agreement or side letter with, or grant any proxy to, any Stockholder,
Company or any other Person (whether or not such proxy, agreements or side
letters are with other Stockholders, holders of Common Shares that are not
parties to this Agreement or otherwise) that conflicts with the provisions of
this Agreement or which would obligate such Person to breach any provision of
this Agreement.

4.17 Effectiveness of Amendment and Restatement. Upon effectiveness of the
registration statement relating to the Initial Public Offering, the Original
Agreement shall thereupon be deemed to be amended and restated as hereinabove
set forth as fully and with the same effect as if the amendments and
restatements made hereby were originally set forth in the Original Agreement,
but such amendments and restatements shall not operate so as to render invalid
or improper any action heretofore taken under the Original Agreement. However,
to the extent such Initial Public Offering is not consummated within 60 days
following the effectiveness of the registration statement relating thereto, the
provisions of this Amended and Restated Stockholders Agreement shall be without
any force or effect and the Original Agreement shall continue in full force and
effect without regard to any amendments or restatements made hereby.

[SIGNATURE PAGE FOLLOWS]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties are signing this Amended and Restated
Stockholders Agreement as of the date first set forth above.

 

COMPANY: CommScope Holding Company, Inc. By:  

/s/ Marvin S. Edwards, Jr.

Name:   Marvin S. Edwards, Jr. Title:   President and Chief Executive Officer

 

[Signature Page to Amended and Restated Stockholders Agreement]



--------------------------------------------------------------------------------

INITIAL CARLYLE STOCKHOLDER: CARLYLE-COMMSCOPE HOLDINGS, L.P. By:  

/s/ Claudius E. Watts IV

Name:   Claudius E. Watts IV Title:   Authorized Person



--------------------------------------------------------------------------------

MANAGEMENT STOCKHOLDERS: By:  

/s/ Frank M. Drendel

Name:   Frank M. Drendel MARILYN B. DRENDEL FAMILY TRUST By:  

/s/ Frank M. Drendel

Name:   Frank M. Drendel Title:   Trustee MARILYN B. DRENDEL GST EXEMPT MARITAL
TRUST By:  

/s/ Frank M. Drendel

Name:   Frank M. Drendel Title:   Trustee MARILYN B. DRENDEL GST NON-EXEMPT
MARITAL TRUST By:  

/s/ Frank M. Drendel

Name:   Frank M. Drendel Title:   Trustee MATTHEW C. DRENDEL REVOCABLE TRUST
DATED FEBRUARY 24, 2010 – TWO-YEAR GRAT By:  

/s/ Frank M. Drendel

Name:   Frank M. Drendel Title:   Trustee MATTHEW C. DRENDEL REVOCABLE TRUST
DATED FEBRUARY 24, 2010 – THREE-YEAR GRAT By:  

/s/ Frank M. Drendel

Name:   Frank M. Drendel Title:   Trustee MATTHEW C. DRENDEL REVOCABLE TRUST
DATED FEBRUARY 24, 2010 – FOUR-YEAR GRAT By:  

/s/ Frank M. Drendel

Name:   Frank M. Drendel Title:   Trustee

 

[Signature Page to Amended and Restated Stockholders Agreement]



--------------------------------------------------------------------------------

MANAGEMENT STOCKHOLDERS (Continued):

 

By:

 

/s/ Jearld L. Leonhardt

Name:

  Jearld L. Leonhardt, as Trustee under the Grantor Retained Annuity Trust dated
December 21, 2012, Jearld L. Leonhardt, Grantor

 

[Signature Page to Amended and Restated Stockholders Agreement]



--------------------------------------------------------------------------------

MANAGEMENT STOCKHOLDERS (Continued):

 

By:  

/s/ Marvin S. Edwards, Jr.

Name:   Marvin S. Edwards, Jr.

 

[Signature Page to Amended and Restated Stockholders Agreement]



--------------------------------------------------------------------------------

MANAGEMENT STOCKHOLDERS (Continued):

 

By:

 

/s/ Randall W. Crenshaw

Name:

  Randall W. Crenshaw

 

[Signature Page to Amended and Restated Stockholders Agreement]



--------------------------------------------------------------------------------

MANAGEMENT STOCKHOLDERS (Continued):

 

By:

 

/s/ Frank B. Wyatt, II

Name:

 

Frank B. Wyatt, II

 

[Signature Page to Amended and Restated Stockholders Agreement]



--------------------------------------------------------------------------------

MANAGEMENT STOCKHOLDERS (Continued):

 

By:

 

/s/ Philip M. Armstrong

Name:

 

Philip M. Armstrong

 

[Signature Page to Amended and Restated Stockholders Agreement]



--------------------------------------------------------------------------------

MANAGEMENT STOCKHOLDERS (Continued):

 

By:  

/s/ Mark A. Olson

Name:   Mark A. Olson

 

[Signature Page to Amended and Restated Stockholders Agreement]



--------------------------------------------------------------------------------

MANAGEMENT STOCKHOLDERS (Continued):

 

By:  

/s/ Kap Kim

Name:   Kap Kim

 

[Signature Page to Amended and Restated Stockholders Agreement]



--------------------------------------------------------------------------------

MANAGEMENT STOCKHOLDERS (Continued):

 

By:  

/s/ James L. Wright

Name:   James L. Wright

 

[Signature Page to Amended and Restated Stockholders Agreement]



--------------------------------------------------------------------------------

MANAGEMENT STOCKHOLDERS (Continued):

 

By:  

/s/ Stanley Catey

Name:   Stanley Catey

 

[Signature Page to Amended and Restated Stockholders Agreement]



--------------------------------------------------------------------------------

MANAGEMENT STOCKHOLDERS (Continued):

 

By:  

/s/ Bennett Cardwell

Name:   Bennett Cardwell

 

[Signature Page to Amended and Restated Stockholders Agreement]



--------------------------------------------------------------------------------

MANAGEMENT STOCKHOLDERS (Continued):

 

By:  

/s/ Farid Firouzbakht

Name:   Farid Firouzbakht

 

[Signature Page to Amended and Restated Stockholders Agreement]



--------------------------------------------------------------------------------

MANAGEMENT STOCKHOLDERS (Continued):

 

By:  

/s/ Morgan Kurk

Name:   Morgan Kurk

 

[Signature Page to Amended and Restated Stockholders Agreement]



--------------------------------------------------------------------------------

MANAGEMENT STOCKHOLDERS (Continued):

 

By:  

/s/ William Garrett

Name:   William Garrett

 

[Signature Page to Amended and Restated Stockholders Agreement]



--------------------------------------------------------------------------------

MANAGEMENT STOCKHOLDERS (Continued):

 

By:  

/s/ Dan Hartnett

Name:   Dan Hartnett

 

[Signature Page to Amended and Restated Stockholders Agreement]



--------------------------------------------------------------------------------

MANAGEMENT STOCKHOLDERS (Continued):

 

By:  

/s/ John M. Baker

Name:   John M. Baker

 

[Signature Page to Amended and Restated Stockholders Agreement]



--------------------------------------------------------------------------------

MANAGEMENT STOCKHOLDERS (Continued):

 

By:  

/s/ Matthew Melester

Name:   Matthew Melester

 

[Signature Page to Amended and Restated Stockholders Agreement]



--------------------------------------------------------------------------------

MANAGEMENT STOCKHOLDERS (Continued):

 

By:  

/s/ George Brooks

Name:   George Brooks

 

[Signature Page to Amended and Restated Stockholders Agreement]



--------------------------------------------------------------------------------

MANAGEMENT STOCKHOLDERS (Continued):

 

By:  

/s/ Paul Bell

Name:   Paul Bell

 

[Signature Page to Amended and Restated Stockholders Agreement]



--------------------------------------------------------------------------------

MANAGEMENT STOCKHOLDERS (Continued):

 

By:  

/s/ Wendell C. Spruill

Name:   Wendell C. Spruill

 

[Signature Page to Amended and Restated Stockholders Agreement]



--------------------------------------------------------------------------------

MANAGEMENT STOCKHOLDERS (Continued):

 

By:  

/s/ Richard A. Huey

Name:   Richard A. Huey

 

[Signature Page to Amended and Restated Stockholders Agreement]



--------------------------------------------------------------------------------

MANAGEMENT STOCKHOLDERS (Continued):

 

By:  

/s/ Brian Pengra

Name:   Brian Pengra

 

[Signature Page to Amended and Restated Stockholders Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Joinder Agreement

The undersigned hereby agrees, effective as of the date hereof, to become a
party to the Stockholders Agreement (the “Agreement”) dated as of [—], 2013, by
and among CommScope Holding Company, Inc. (formerly known as Cedar I Holding
Company, Inc.) and the other parties thereto and for all purposes of the
Agreement, the undersigned shall be included within the term [“Management
Stockholder”/“Carlyle Stockholder”] (as defined in the Agreement). The
undersigned further confirms that the representations and warranties contained
in Section II of the Agreement are true and correct as to the undersigned as of
the date hereof. The address to which notices may be sent to the undersigned is
as follows:

 

Notice Address:   

 

  

 

  

 

 

 

 

[NAME OF UNDERSIGNED]



--------------------------------------------------------------------------------

SCHEDULE A

Management Stockholders

Management Stockholders

 

Frank Drendel Jearld Leonhardt Marvin S. Edwards, Jr. Randall W. Crenshaw Frank
B. Wyatt, II Philip M. Armstrong Mark A. Olson Kap Kim James Wright Stanley
Catey Bennett Cardwell Farid Firouzbakht Morgan Kurk William (Jerry) Garrett Dan
Hartnett John Baker Matthew Melester George Brooks Marilyn B. Drendel Family
Trust Marilyn B. Drendel GST Exempt Marital Trust Marilyn B. Drendel
GSTNon-Exempt Marital Trust Matthew C. Drendel Revocable Trust Dated
February 24, 2010 – Two-Year GRAT Matthew C. Drendel Revocable Trust Dated
February 24, 2010 – Three-Year GRAT Matthew C. Drendel Revocable Trust Dated
February 24, 2010 – Four-Year GRAT Paul Bell Jearld L. Leonhardt, as Trustee
under the Grantor Retained Annuity Trust dated December 21, 2012, Jearld L.
Leonhardt, Grantor Wendell C. Spruill Richard A. Huey Michael McFarland Brian
Pengra